DETAILED ACTION
This communication is in response to the Amendment and Argument filed on 7/6//2021. Claims 1-38 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 and all dependent claims thereof, recites “determine whether a user associated with the electronic device has interacted with the notification at a second electronic device,”  which  in combination with the rest of the claimed inventions is allowable over the prior art of record. The closest teachings to the currently claimed invention are from Faborg, which teaches “[0042] In some examples, notification module 10 provides instructions for UID module 6 to output a notification...microphone 7 does not detect audio indicative of human speech, or a maximum delay time period is reached, and [0059] The example operations include determining, by a computing device, that a notification is scheduled for output by the computing device…” Faborg does not teach  and/or suggest interaction with notification at a second device. Other references cited for this application also do not recite this concept. Other claims that are dependent on claim 1 are thus are allowable for substantially similar reasons. 

Independent claims 24, 37 and 38 and all dependent claims thereof, recite “in accordance with a determination that a user intent determined based on the speech  input is one of a plurality of types of user intents corresponding to the notification:”, which  in combination with the rest of the claimed inventions is allowable over the prior art of record. The closest teachings to the currently claimed invention are from Gruber, which teaches “[0279] The electronic device outputs an alert corresponding to an information item (1454). In some implementations, the alert is an audible alert (e.g., a beep, tone, ring, chime, etc.)...incoming text messages, emails, and application notifications may all cause the same sound to be output as an alert”. Gruber does not teach and/or suggest a plurality of types of user intents corresponding to the notifications.  Other references on record also do not teach this concept either. Other claims that are dependent on claims 24, 37, and 38 are thus are allowable for substantially similar reasons. 
Therefore claims 1-6, 8-38 are allowed.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATHAR N PASHA whose telephone number is (408)918-7675.  The examiner can normally be reached on Monday-Thursday Alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571)272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/A.N.P./Examiner, Art Unit 2657  

/BHAVESH M MEHTA/Supervisory Patent Examiner, Art Unit 2656